DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

 Response to Arguments

Applicant's arguments filed 3/23/21 have been considered but they are not fully persuasive. The amendments and comments with respect to claim s 1 and 3-16 are persuasive however claims 17-21 are rejected as explained further below.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 17-21 are  rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The phrase "defines the distal end" in claim 17 is a relative term which renders the claim indefinite.  The phrase "defines the distal end" is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.  In particular it is unclear what limitations and scope the term “defines” entails.  The term “define” is defined as describing exactly the nature scope or meaning or mark out a boundary or limits.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


MPEP 2114 states:

II. MANNER OF OPERATING THE DEVICE DOES NOT DIFFERENTIATE APPARATUS CLAIM FROM THE PRIOR ART

"[Apparatus claims cover what a device is, not what a device does." Hewlett-Packard Co. v. Bausch & Lomb Inc., 909 F.2d 1464, 1469, 15 USPQ2d 1525, 1528 (Fed. Cir. 1990) (emphasis in original). A claim containing a "recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus" if the prior art apparatus teaches all the structural limitations of the claim.



Claim(s) 17-19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Kelly 2016/0278910. Kelly discloses the invention as claimed noting for example figures, 1, 5-8 comprising:

    PNG
    media_image1.png
    425
    334
    media_image1.png
    Greyscale


A stent device (100) for perfusion of one or more vessels, comprising: a tubular member (105) having a single unitary body including a main body lumen, a bypass lumen {the bypass lumen may be interpreted as the interior lumen of the device 100 and/or the internal lumen 130) and one or more branch lumens (121, 126), the tubular member configured to be inserted into an aorta, the main body lumen being configured to expand and support a vessel wall of the aorta, the bypass lumen (131) being located 
and wherein: the main body lumen has a proximal end and a distal end, the bypass lumen has a proximal end and a distal end, and the distal end of the bypass lumen defines the distal end of the main body lumen.
Kelly further discloses a plurality of rings of stent positioned within the tubular member and configured to be expanded (see figure 18 and element 221 with stent rings).
The intended use recitation language of “configured to be inserted into an aorta, the main body lumen being configured to expand and support a vessel wall of the aorta"; and “configured to couple to one or more extension grafts that extend within one or more branch vessels" and “configured to be expandable to expand the tubular member to support the tubular member against the vessel walls"  and  “reduces an amount of coverage length of the tubular member and a number of failure points in comparison to a modular tubular member.” etc. carries no weight in the absence of any distinguishing structure. Kelly discloses the structure as claimed and is thus capable of performing the functions.
Kelly further discloses that the device may be utilized in vessels such as the aorta, a celiac artery, superior mesenteric artery (SMA), a right renal artery and a left renal artery (see [0004; 008; 0056]).

Allowable Subject Matter

Claims 1, 3-16 are allowed.

Claim 21 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

If attempts to reach the examiner by telephone are unsuccessful, please contact the examiner’s supervisor SPE, Jeinnifer Dieterle, at (571)270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

	
/SUZETTE J GHERBI/Primary Examiner, Art Unit 3774                                                                                                                                                                                                        May 20, 2021